DETAILED ACTION
Status of Claims
Claims 1 and 10-20 are currently amended.
Claims 2-4 have been canceled.
Claims 21-23 are newly added.
Claims 1 and 5-23 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 112
Applicant’s arguments and amendments, filed 12/17/2021, with respect to the 35 USC 112 rejection have been fully considered and are persuasive.  The 35 USC 112 rejection of 10/06/2021 has been withdrawn. 

35 USC 101
Applicant's arguments filed 12/17/2021 with respect to the 35 USC 101 rejection have been fully considered but they are not persuasive. Applicant argues that the claim cannot be performed mentally because it recites surface data determined based on image data obtained using an image device configured to determine 3D feature data corresponding to one or more objects in an image. Examiner respectfully disagrees. Applicant further argues that the claims relate to a practical application with a rules engine that uses rules to determine quantities of items that fit on a surface and determine that based on image data obtained from imaging device for improved user interfaces. 
Examiner respectfully disagrees. The claims recite the following limitations which comprise the abstract idea:
receive a surface data, the surface data related to a physical surface and determined based on image data of the physical surface;
determine, based on the surface data, surface dimensions of the physical surface;
select a first surface item and second surface item to be positioned upon the physical surface and based in part on the surface dimensions and dimensional data of each of the first surface item and the second surface item;
determine a quantity of each of the first surface item and second surface item to be positioned upon the physical surface based on the determined surface dimensions, the dimensional data of the first surface item and the second surface item, and one or more rules defining a rule-based spacing for the first surface item and the second surface item;
  communicate the quantity to the customer

This is an abstract idea because it falls within the mental processes grouping and recites concepts that can be performed in the human mind. For example, a human can receive surface data in the form of a photograph or simply by staring at the physical surface in real life. While the claim states the imaging device is configured to determine 3D feature data, it does not specifically state that the imaging device is doing that or even using that data.  A human may be able to observe the physical surface to determine surface data which may be used for determining dimensions. Then, the human could choose to select different surface items for placement and determined quantities  (much like an interior designer) on the physical surface using the dimensions to ensure the they would fit properly. This could be accomplished using pen/paper or the human mind to calculate space constraints and consideration/opinions of spacing/scale to determine fit. This information can then be communicated by a human back to a customer.
While the claim has added the additional element of the imaging device (also including the system, ecommerce platform comprised of processor/memory, customer computing device, and recommendation engine), this does not integrate the judicial exception into a practical application by making some sort of improvement to the underlying technology. There has been no improvement to any imaging device or customer computing device. The imaging device can be something as simple as a camera. While the claim recites that the imaging device is configured to determine 3D feature data, it does not actually positively recite that the determination is even being made or how the imaging device can perform such a determination/analysis. Rather, the imaging device is merely used for image data (e.g., a photo). There is no improvement to the technology of a customer computing device. It is recited at a high level of generality and merely linking the judicial exception to a particular technological environment. For at least these reasons, Examiner maintains the previous 35 USC 101 rejection.

35 USC 103
Applicant's arguments filed 12/17/2021 with respect to the 35 USC 103 rejection have been fully considered but they are not persuasive. Applicant argues that neither Canada nor Bergstrom disclose the newly added limitations of Claims 1 and 17. Examiner respectfully disagrees. 
Canada discloses using a camera (or some other type of imagine device) to capture a space and determine image data from it. This can include determining dimensions (based on technology of imaging device or based on relative -distance-known object within the image) and capturing either 2d or 3d features. See Canada: col 2-3 lns 54-67 & 1-9,  col. 7-8 lns 59-67 & 1-12, col 8 lns 13-50, col 9 lns 5-15 Canada discloses being able to see how an item will fit into a potential space along with the fit, size, and spacing relative to other items as well as the scale of the item within the space. See Canada: col. 7, lns 33-58. Therefore, Canada discloses the newly added limitations including “surface data…determined based on image data of the physical surface obtained using an imaging device configured to determine 3D feature data corresponding to one or more objects in an image and determining based on the surface data, surface dimensions of the physical surface” and determining how items fit together and scale with the dimension of the physical surface.
Bergstrom discloses determining the quantity of each of a first and second item placed on a shelf based on dimensions of the shelf and the objects. Bergstrom uses various rules to determine the spacing and quantity of what items to put on what shelf. This includes factoring information such as the dimensions/sizes, what items will go well together on the shelf, amount of space needed between items, and how to arrange items by ascending size within a shelf (e.g., scale). See Bergstrom: paragraph [0005],[0006], [0008], [0042]-[0043], [0050], [0059]. Therefore, Bergstrom discloses “determining a quantity of each of the first surface item and the second surface item to be positioned upon the physical surface based on the determined surface dimensions, the dimensional data of the first surface item and the second surface item, and one or more rules defining a rule-based spacing for the first surface item and the second surface item, wherein the rule-based spacing determines how quantities of the first surface item and the second surface item fit together and scale with the dimensions of the physical surface.
For at least these reasons, Examiner maintains the previous 35 USC 103 rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 5-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Representative Claim 1 recites:
receiving surface data related to a physical surface and determined based on image data, 
selecting at least two surface items to be positioned upon the physical surface, 
determining a quantity of each of the at least two surface items, and 
communicating a recommendation.
The limitation of receiving a surface data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at an e-commerce platform” and “from a customer computing device” and obtained using an imaging device”, nothing in the claim element precludes the step form practically being performed in the mind. For example, but for the “e-commerce platform”, “customer computing device”, and “imaging device” language, “receiving” in the context of this claim encompasses a user manually receiving/collecting any sort of data. The limitation of selecting at least two surface items, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of this limitation I the mind but for the recitation of generic computer components. For example, but for the “recommendation engine of the e-commerce platform” language, “selecting” in the context of this claim encompasses a user thinking about items to recommend a customer that would fit well in their space, this could be done merely in the mind or using pen and paper to calculate simple sum and differences of various items/spaces. This is similar to interior design work. This analysis applies similarly to the determining a quantity step (however that step contains no additional elements). Additionally, the limitation of communicating a recommendation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “to the customer computing device”, nothing in claim element precludes the step form practically being performed in the mind. For example, but for the “customer computing device” language, “communicating” in the context of this claim encompasses the user simply speaking or writing with pen and paper the information they wish to give out to another. IF a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of an e-commerce platform, a customer computing device, an imaging device, and a recommendation engine – used to perform the receiving, selecting, and communicating steps. The computer components in all these steps is recited at a high level of generality (i.e., as a generic platform/engine and computer performing generic computer functions of receiving and communicating information and selecting information based on size data) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an e-commerce platform/recommendation engine, customer computing device, and imaging device to perform the receiving ,selecting, and communicating steps amounts to no more than mere instructions to apply the exception using a generic computer component. These steps are well-understood, routine, and conventional activities in the field. Courts have found that simply receiving and transmitting data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). See MPEP 2106.05(d)(II). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The analysis above applies to all statutory categories of invention.  Although literally invoking a system and further disclosing a processor and memory, independent claim 17 remains only broadly and generally defined, with the claimed functionality paralleling that of method claim 1. As such, claim 17 is rejected for at least similar rationale as discussed above.
Dependent Claims 2-16 and 18-23 do not add “significantly more” to the abstract idea.
For example, Claims 2-4, 10-12, 14-16, 18-19, and 21-23 merely recite more complexities descriptive of the abstract idea in further definition of the surface data, determining quantity and/or sizes, generating illustrative layout, and further defining rules (e.g., could be done in mind or using pen/paper). Such complexities do not provide additional elements in addition to the abstract ideas themselves. 
Additionally, claims 5-9, 13, and 20 further define what information may be selected by a recommendation engine to determine surface items and how quantity may be calculated using machine learning algorithm(s), but the additional elements are recited in a merely generic manner and operate using well-understood, routine, and conventional functions. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 11-12, 14-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canada et al. (US 10,319,150) in view of Bergstrom et al. (US 2011/0276364).
Regarding Claims 1 and 17, Canada discloses A computer-implemented method comprising: (Col 2, lns 5-10)
receiving, at an e-commerce platform, a surface data from a customer computing device, the surface data is related to a physical surface and determined based on image data of the physical surface obtained using an imaging device configured to determine 3d feature data corresponding to one or more objects in the image; (Canada: see at least col 1, lns 5-25, col 2, lns 39-53, col 8-9, ln 59-67 & 1-5, col 13, lns 29-50 all disclosing receiving information regarding size of a some sort of physical space like room or walls, etc.; Canada: col 2-3 lns 54-67 & 1-9,  col. 7-8 lns 59-67 & 1-12, col 8 lns 13-50, col 9 lns 5-15 disclosing imaging device such as camera that can extract image information based on various imaging device technologies/sensors and/or using data of known item relative to others in image)
determining, based on the surface data, surface dimensions of the physical surface (Canada: col 2-3 lns 54-67 & 1-9,  col. 7-8 lns 59-67 & 1-12, col 8 lns 13-50, col 9 lns 5-15 disclosing determining dimensions based on image data)
selecting with a recommendation engine of the e-commerce platform, a first surface item and a second surface item to be positioned upon the physical surface, the selecting based at least in part on the determined surface dimensions of the physical surface and dimensional data of each of the first surface item and the second surface item; (Canada: see at least col 1, lns 5-25, col 2, lns 39-53 disclosing determining items for a space that can fit the space and view how it would look, col 3, lns 10-36, col 3, lns 57-67, col 5, lns 1-9, col 7 lns 32-57 disclosing whether selected item would actually fit in a space based on size of item and size of physical space as well as other items that would be in space, col. 16, lns 29-39 disclosing items as part of emarketplace (e.g., merchant product), col 18 lns 34-62, col 19-20, lns 60-67 & 1-12 disclosing determining which items to suggest based upon the size),  and 
communicating, by the recommendation engine, a recommendation comprising the quantity of each of the first surface item and the second surface item to the customer computing device (See at least Figs. 7A-7C disclosing recommended surface items that comprise a quantity of three items total, col 2, lns 25-30 disclosing receiving recommendations for items, col 3-4, lns 57-67 & 1-10, col 17, lns 24-41, col 19, lns 32-67 disclosing various suggestions of items to a customer based upon things such as size).

Canada does not expressly provide for determine a quantity of each of the first surface item and the second surface item to be positioned upon the physical surface based on the determined surface dimensions, the dimensional data of the first surface item and the second surface item, and one or more rules defining a rule-based spacing for the first surface item and the second surface item, wherein the rule-based spacing determines how quantities of the first surface item and the second surface item fit together and scale with the dimensions of the physical surface.
However, Bergstrom discloses determine a quantity of each of the first surface item and the second surface item to be positioned upon the physical surface based on the determined surface dimensions, the dimensional data of the first surface item and the second surface item, and one or more rules defining a rule-based spacing for the first surface item and the second surface item, wherein the rule-based spacing determines how quantities of the first surface item and the second surface item fit together and scale with the dimensions of the physical surface (Bergstrom: see at least paragraph [0004] & [0008] disclosing layout or planograms being made based on quantity of items and other rules for certain combinations/mandated placement etc., [0048], [0049], [0050], [0055], [0084], [0094], [0118], [0126], [0136] [0144]. Bergstrom uses various rules to determine the spacing and quantity of what items to put on what shelf. This includes factoring information such as the dimensions/sizes, what items will go well together on the shelf, amount of space needed between items, and how to arrange items by ascending size within a shelf (e.g., scale). See Bergstrom: paragraph [0005],[0006], [0008], [0042]-[0043], [0050], [0059].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Canada with the determined quantity, as taught by Bergstrom, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to ensure proper fit of items in a space. See Bergstrom paragraph [0004]-[0005], [0048], [0049], [0094].

Regarding Claim 5, Canada and Bergstrom teach or suggest all of the limitations of claim 1. Additionally, Canada discloses further comprising the recommendation engine selecting based on a product selection criterion received from the customer computing device. (Canada: see at least col 1, lns 6-25, col 2, lns 25-38, col 5-6, lns 37-67 & 1-5).

Regarding Claim 6, Canada and Bergstrom teach or suggest all of the limitations of claim 1. Additionally, Canada discloses the recommendation engine selecting based on a profile of a customer. (Canada: see at least col 5, lns 48-67).

Regarding Claim 7, Canada and Bergstrom teach or suggest all of the limitations of claim 1. Additionally, Canada discloses the recommendation engine selecting based on past purchase history of a customer. (Canada: see at least col 5, lns 48-67).

Regarding Claim 8, Canada and Bergstrom teach or suggest all of the limitations of claim 1. Additionally, Canada discloses the recommendation engine selecting based on merchant product availability. (Canada: see at least abstract, col 4, lns 14-44, col 5, lns 37-48)

Regarding Claim 9, Canada and Bergstrom teach or suggest all of the limitations of claim 1. Additionally, Canada discloses the recommendation engine selecting based on a merchant profile. (Canada: see at least col 4, lns 14-44, col 4-5 ls 64-67 & 1-9, col. 5, lns 37-47, Claim 1).

Regarding Claims 11 and 18, Canada and Bergstrom teach or suggest all of the limitations of claims 1 and 17. Additionally, the combination discloses further comprising determining, absent the surface data, a dimensional layout of the physical surface, wherein determining the quantity of the first surface item and the second surface item is further determined through a dimensional layout of the physical surface and how quantities of the first surface item and the second surface item fit on the physical surface. (Bergstrom: see at least paragraph [0004] & [0008] disclosing layout or planograms being made based on quantity of items and other rules for certain combinations/mandated placement etc., [0048], [0049], [0050], [0055], [0084], [0094], [0118], [0126], [0136] [0144]).

Regarding Claims 12 and 19, Canada and Bergstrom teach or suggest all of the limitations of claims 1 and 17. Additionally, the combination discloses wherein determining the quantity of the first surface item and the second surface item is further determined through layout rules for quantities of objects on a surface and how quantities of the first surface item and the second surface item fit on the physical surface (Bergstrom: see at least paragraph [0004] & [0008] disclosing layout or planograms being made based on quantity of items and other rules for certain combinations/mandated placement etc., [0048], [0049], [0050], [0055], [0084], [0094], [0118], [0126], [0136], [0144]).

Regarding Claim 14, Canada and Bergstrom teach or suggest all of the limitations of claim 1. Additionally, Canada discloses determining at least one of a size or scale for the first surface item and the second surface item in determining how quantities of the first surface item and the second surface item fit together and scale with the dimensions of the physical surface(Canada: see at least col 2, lns 54-67 & col 3, lns 1-10, col 7, lns 32-58, col. 8, lns 13-49 all disclosing determining size and scale of items and the physical space together; Bergstrom: paragraph [0005],[0006], [0008], [0042]-[0043], [0050], [0059]).

Regarding Claim 15, Canada and Bergstrom teach or suggest all of the limitations of claim 1. Additionally, the combination discloses generating an illustrative layout of the physical surface comprising the determined quantities of the first surface item and the second surface item positioned on the physical surface. (Canada: see at least col 8, lns 13-58 disclosing determining a layout for the recommended items in the room, Bergstrom: see at least paragraph [0004], [0008], [0012], [0050], [0063], [0126] disclosing determining layout/optimizing layout for all the quantity/inventory of items to be placed on shelves).

Regarding Claim 16, Canada and Bergstrom teach or suggest all of the limitations of claim 15. Additionally, Canada discloses wherein the illustrative layout is an image that is determined through use of 3D feature data related to at least one of the physical surface and the first surface item, and the second surface item. (Canada: see at least col 8, lns 13-58 disclosing determining a layout for the recommended items in the room and disclosing three-dimensional data, Bergstrom: see at least paragraph [0004], [0008], [0012], [0050], [0063], [0126] disclosing determining layout/optimizing layout for all the quantity/inventory of items to be placed on shelves, [0129] disclosing three dimensional space constraint).

Regarding Claim 22, Canada and Bergstrom teach or suggest all of the limitations of claim 15. Additionally, Bergstrom discloses wherein the rule-based spacing specifies a minimum space around quantities of the first surface item and the second surface item (Bergstrom: see at least paragraph [0005] disclosing restrictions as to how proximate certain items may be relative to other items, [0042]-[0043] disclosing allowing vs not allowing gaps to occur between merchandise).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canada et al. (US 10,319,150) in view of Bergstrom et al. (US 2011/0276364), and further in view of Ouimet (US 2015/0324881).
Regarding Claim 10, Canada and Bergstrom teach or suggest all of the limitations of claim 1. Neither expressly provide for wherein the first surface item and the second surface item are further associated with a customer subscription offer. However, Ouimet discloses wherein the at least two surface items are further associated with a customer subscription offer (Ouimet: see at least paragraph [0113]-[0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Canada/Bergstrom with the subscription offer, as taught by Ouimet, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including maximizing sales while giving customer discount and ensuring that consumer has what they need at any given time. See Ouimet: paragraph [0003]-[0004], [0093], [0113]-[0114].

Claims 13 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Canada et al. (US 10,319,150) in view of Bergstrom et al. (US 2011/0276364), and further in view of Shiee et al. (US 10,466,092).
Regarding Claims 13 and 20, Canada and Bergstrom teach or suggest all of the limitations of claims 1 and 17. The combination discloses wherein determining the quantity of the at least first surface item and the second surface item is further determined based on layout characteristics for quantities of objects on a surface and how quantities of the first surface item and the second surface item fit on the physical surface (Bergstrom: see at least paragraph [0004] & [0008] disclosing layout or planograms being made based on quantity of items and other rules for certain combinations/mandated placement etc., [0048], [0049], [0050], [0055], [0084], [0094], [0118], [0126], [0136] [0144]). However, neither expressly provide for wherein determining the quantity is further determined through a machine learning algorithm.
However, Shiee discloses wherein determining the quantity is further determined through a machine learning algorithm (Shiee: see at least col 13, lns 30-54, col 23, lns 62-67, col 24, lns 1-5 disclosing using machine learning techniques to analyze the data to generate configuration data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Canada/Bergstrom with the machine learning algorithm, as taught by Shiee, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including better management of how data is used to determine various configurations. See Shiee col 23, lns 62-67, col 24, lns 1-5.

Claims 21 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Canada et al. (US 10,319,150) in view of Bergstrom et al. (US 2011/0276364), and further in view of Zucker et al. (US 2020/0104748).
Regarding Claim 21, Canada and Bergstrom teach or suggest all of the limitations of claim 1. However, the combination does not expressly provide for wherein the rule-based spacing specifies a an equal spacing between quantities of the first surface item and the second surface item. However, Zucker discloses using machine learning to make planogram for items/their locations in a store. See Abstract. Zucker discloses wherein the rule-based spacing specifies an equal spacing between quantities of the first surface item and the second surface item (See at least paragraph [0026] disclosing determining location for items based on preconfigured distance from far edge of shelf and specific product continuing on the given shelf for a specific distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Canada/Bergstrom with the centered spacing, as taught by Zucker, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including locations being fine-grain and not coarse grain in order to have more specific location item placement. See paragraph [0026] of Zucker.

Regarding Claim 23, Canada and Bergstrom teach or suggest all of the limitations of claim 1. However, the combination does not expressly provide for wherein the rule-based spacing specifies a centering relationship with items relative to the physical surface. However, Zucker discloses using machine learning to make planogram for items/their locations in a store. See Abstract. Zucker discloses wherein the rule-based spacing specifies a centering relationship with items relative to the physical surface (See at least paragraph [0026] disclosing determining centered location for item on shelf).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Canada/Bergstrom with the centered spacing, as taught by Zucker, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including locations being fine-grain and not coarse grain in order to have more specific location item placement. See paragraph [0026] of Zucker.

Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
“Interactive Furniture Layout Using Interior Design Guidelines” (Paul Merrell, Eric Schkufza, Zeyang Li, Maneesh Agrawala, and Vladlen Koltun, Interactive Furniture Layout Using Interior Design Guidelines, July 2011, ACM Trans. Graph. 30, 4, Article 87, pps. 87.1-87.9.) disclosing specific layout rules  used to calculate what specific items can fit into a space.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625